Birdseye, Justice.
The application does not conform to the statute (2 R. S. 467, § 59) in the following particulars. It does not contain any statement of the books, vouchers and securities relating to the estate of the corporation. (Sub. 1.) It contains no statement of the incumbrances on the property of the corporation. (Sub. 3.) It does not state the nature of the debt or demand due the several creditors, and the true cause and consideration of such indebtedness, in each case. (Sub. 4.)
I think it should also be stated that the stock not stated to be issued to the stockholders named, is still owned by, or in the possession of the corporation; or at least, that it has not been issued.
I am also of opinion, that the inventory of the estate is not such as the statute intends. The property ought to be identified: to be so fully described as, if it be land, by metes and *8"bounds, or by references to conveyances, or otherwise, that the receiver may be enabled to take possession of the property. Such an inventory, and a full statement of the books, vouchers and securities relating to the property, will be required in order to put it within the power of the receiver to be certain that he has obtained all the property, and to bring such actions or take such other steps as may be necessary to pay the liabilities of the company.
As the principal office for managing the affairs and business of the company is, by the articles of association, declared to be in the city and county of New-York, (though several other places in different counties are named, where the operations of the company are to be carried on,) the notice of the order should be published, and the hearing before the referee should be had, in New-York.
The petitioners may withdraw their application for the purpose of conforming it in the particulars above stated to the statute.